Citation Nr: 0428818	
Decision Date: 10/20/04    Archive Date: 10/28/04	

DOCKET NO.  03-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the rating decision rendered on May 12, 1971, that 
reduced the disability evaluation for residuals of a gunshot 
wound to the veteran's abdominal region (classified for 
rating purposes as colostomy residuals and sigmoid mucus 
fistula) from 100 percent to 0 percent contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to July 1968. 

This matter arises from an October 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted before the undersigned on November 6, 
2003; a transcript of that proceeding is of record.

The claims file indicates that in May 2001, the veteran 
requested service connection for a respiratory disability and 
a skin disability as the result of his exposure to Agent 
Orange.  Those issues have not been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105.  Nor are they 
"inextricably intertwined" with the issue now on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, 
they are referred to the RO for all action deemed necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  By rating dated November 3, 1969, the veteran was granted 
a 100 percent disability evaluation for residuals of a 
gunshot wound to the abdominal region, classified as 
colostomy and sigmoid mucus fistula.  He also was granted a 
separate 60 percent disability evaluation for complete 
paralysis of the left femoral nerve and incomplete paralysis 
of the left sciatic nerve, and was granted a 20 percent 
disability evaluation for left iliac bone injury with 
osteomyelitis.

3.  In February 1971, the veteran was scheduled for a review 
examination to determine the severity of his service-
connected colostomy.  However, the veteran did not report for 
the examination as requested.

4.  By rating decision rendered on May 12, 1971, the 
disability evaluation for the veteran's residuals of a 
gunshot wound to the abdominal region, classified as 
colostomy and sigmoid mucus fistula was reduced from 100 
percent to 0 percent.  The veteran was notified of that 
decision and of his appellate rights by letter dated May 20, 
1971.  He did not appeal that determination.

5.  The rating decision rendered by the RO on May 12, 1971, 
was not supported by the evidence then of record, and was not 
consistent with VA laws and regulations then in effect.  


CONCLUSION OF LAW

The rating decision rendered on May 12, 1971, that reduced 
the disability evaluation for the veteran's service-connected 
residuals of a gunshot wound to the abdominal region, 
classified as colostomy and sigmoid fistula, from 100 percent 
to 0 percent was clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1155, 5107 (West 2002) (formerly 38 U.S.C. 
§§ 305, 3007 (1970)); 38 C.F.R. § 3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it is required 
to address the Veterans Claims Assistance Act of 2000 (VCAA) 
that became law in November 2000.  The VCAA provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

However, the claim in this case is a legal challenge to a 
prior RO decision, and does not involve acquiring or 
submitting any additional evidence because any clear and 
unmistakable error must be based upon the record and law that 
existed at the time of that decision.  Russell v. Principi, 3 
Vet. App. 310, 314 (1992).  Furthermore, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to clear and unmistakable error 
claims.  Livesay v. Principi, 15 Vet. App. 165 (2002) (en 
banc).

Clear and Unmistakable Error

The veteran contends that the RO erred in reducing the 
disability evaluation for residuals of a gunshot wound to the 
abdominal region, classified as colostomy and sigmoid mucus 
fistula, from 100 percent to 0 percent.  More specifically, 
he contends that the gunshot wound to his abdominal region 
was subject to evaluation pursuant to the provisions of 
38 C.F.R. § 4.56 involving muscle groups injured by gunshot 
or other trauma, regardless of whether a higher disability 
evaluation had previously been warranted for colostomy and 
sigmoid mucus fistula and regardless of whether the latter 
was subject to reduction because of the veteran's failure to 
report for a review examination.  

Previous determinations which are final and binding, 
including decisions regarding reductions in disability 
evaluations, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior 


decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision that constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the revised decision.  See 38 C.F.R. § 3.105(a).  

To constitute clear and unmistakable error, either the 
correct facts as they were known at that time were not before 
the adjudicator (i.e., more than a simple disagreement as to 
how the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; a determination that 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  The Court has stated that 
clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

The evidence of record when the RO rendered its May 12, 1971 
rating decision included the veteran's service medical 
records and the report of his VA medical examination 
conducted in June 1969.  These indicated that the veteran had 
sustained a gunshot wound to the abdomen that resulted in a 
colostomy and sigmoid mucus fistula, complete paralysis of 
the left femoral nerve and incomplete paralysis of the left 
sciatic nerve, along with osteomyelitis of the left iliac 
bone.  By rating decision dated November 3, 1969, the veteran 
was granted a 100 percent disability 


evaluation for colostomy and sigmoid mucus fistula, a 60 
percent disability evaluation for complete paralysis of the 
left femoral nerve and incomplete paralysis of the left 
sciatic nerve, and a 20 percent disability evaluation for 
left iliac bone injury with osteomyelitis.  He also was 
granted special monthly compensation pursuant to 38 U.S.C. 
§ 314(s) (1970) (now codified at 38 U.S.C.A. § 1114(s) (West 
2002)).

The veteran was scheduled for a review examination in 
February 1971 in order to determine whether his colostomy and 
sigmoid mucus fistula were permanent in nature.  However, the 
veteran did not report for the physical examination as 
scheduled.  When notified of this, the RO issued a rating 
decision on May 12, 1971.  This had the effect of reducing 
the prior 100 percent disability evaluation for the veteran's 
colostomy and sigmoid mucus fistula to 0 percent.

The question for Board consideration is whether the reduction 
in the disability evaluation for the veteran's colostomy and 
sigmoid mucus fistula from 100 percent to 0 percent was 
proper.  The original 100 percent disability rating was based 
upon the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7330 regarding evaluations of disorders of the intestine 
resulting in copious and frequent fecal discharge.  Given the 
veteran's failure to report for the February 1971 physical 
examination as scheduled, the RO was correct in reducing the 
disability evaluation for intestinal damage from 100 percent 
to 0 percent.  See 38 C.F.R. § 3.655 (1971).

However, the RO overlooked the provisions of 38 C.F.R. 
§ 4.56(b) (1971) regarding factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma.  The 
evidence of record indicated that on December 10, 1967, the 
veteran sustained a gunshot wound to the left upper quadrant 
of the abdomen.  The wound required debridement, as well as a 
resection of the small bowel and the jejunum.  The veteran 
was given multiple blood transfusions postoperatively.  The 
gunshot wound also resulted in fracture of the left iliac 
bone and pulmonary residuals of pulmonary embolus.  



Pursuant to 38 C.F.R. § 4.56(d), severe disability of muscles 
results from a deep penetrating wound due to a high velocity 
missile or the explosive effect of a high velocity missile, 
or shattering bone fracture with extensive debridement, etc.  
Moreover, pursuant to the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (1971), severe injury to Muscle Group 
XIX (support and compression of the abdominal wall and lower 
thorax) warrants a 50 percent disability evaluation.

Given the nature of the gunshot wound sustained by the 
veteran, the RO clearly and unmistakably erred in not 
evaluating the residuals of that wound under the provisions 
of 38 C.F.R. § 4.73, DC 5319 when rendering its May 12, 1971 
rating decision.  This is true, regardless of the fact that 
the veteran had failed to report for the examination 
scheduled in February 1971.  While that was a sufficient 
basis to hold that his 100 percent disability evaluation for 
colostomy and sigmoid mucus fistula was subject to reduction, 
it was not a sufficient basis to fail to otherwise rate the 
residual disability resulting to the veteran's abdominal 
muscles as the result of the gunshot wound sustained.  As 
such, the RO committed clear and unmistakable error as 
contemplated by the provisions of 38 C.F.R. § 3.105(a).  In 
effect, the statutory and regulatory provisions extant at 
that time were incorrectly applied.  The error that resulted 
is, therefore, of the kind that, had it not been made, a 
different result would have ensued.

Notwithstanding the finality that attached to the May 12, 
1971 rating decision, the Board finds that the veteran is 
entitled to a 50 percent disability evaluation pursuant to 
the provisions of both 38 C.F.R. § 4.56(b) and 38 C.F.R. 
§ 4.73, Diagnostic Code 5319 effective the date of the 
reduction of the evaluation that had been assigned for his 
colostomy and sigmoid mucus fistula, i.e., June 1, 1971.


ORDER

Because the rating decision rendered on May 12, 1971 
contained clear and 


unmistakable error, a 50 percent disability evaluation for 
residuals of a gunshot wound to the abdominal region, Muscle 
Group XIX is granted effective June 1, 1971.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



